Citation Nr: 1546085	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  12-02 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a chronic stomach condition.  

2.  Entitlement to an evaluation in excess of 10 percent for migraine headaches.  

3.  Entitlement to service connection for a stomach disability.

4.  Entitlement to service connection for left ulnar neuropathy status post left ulnar transposition.

5.  Entitlement to an initial compensable rating for status post excision of ganglion cyst, left dorsal wrist.  

6.  Entitlement to an evaluation in excess of 10 percent for post-operative residuals, right shoulder.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected status post excision of ganglion cyst, left dorsal wrist, post-operative residual, right shoulder, and migraine headaches.  

8.  Entitlement to service connection for a lumbar strain.  

9.  Entitlement to service connection for bilateral carpal tunnel syndrome.

10.  Entitlement to service connection for a cervical spine condition.

11.  Entitlement to service connection for a left shoulder condition.  

12.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel





INTRODUCTION

The Veteran had active service from October 1972 to October 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at an August 2015 Travel Board hearing and a copy of that transcript is of record.  

The Board notes that additional evidence has been received since the November 2011 statement of the case.  If additional evidence is received by the agency of original jurisdiction after the statement of the case has been issued, then a supplemental statement of the case (SSOC) must be issued addressing the additional evidence.  38 C.F.R. § 19.37(a).  However, the Board finds no prejudice to the Veteran in adjudicating the claims below as they represent a full grant of the benefits requested.  In regards to the other issues, the RO will consider all the new evidence when the remanded claims are readjudicated.

Additionally, as will be discussed below, the Board assumes appellate jurisdiction over the Veteran's raised and inextricably intertwined claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

As also will be discussed below, in response to a July 2014 rating decision, the Veteran filed a notice of disagreement in August 2014 with the denial of entitlement to service connection for a lumbar strain, bilateral carpal tunnel syndrome, a cervical spine condition, and a left shoulder condition.  In response to an August 2014 rating decision that granted service connection for major depressive disorder and assigned a 30 percent evaluation, the Veteran filed a notice of disagreement in September 2014 with the assigned rating.  However, to date the Veteran has not been provided with a statement of the case in regards to these issues.

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are duplicative are irrelevant to the issues on appeal.  

The issues of entitlement to service connection for a stomach disability, left ulnar neuropathy, a lumbar strain, bilateral carpal tunnel, a cervical spine condition, a left shoulder condition, entitlement to increased ratings for status post excision of ganglion cyst, right shoulder, headaches, major depression, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in March 1994, the RO, in relevant part, denied entitlement to service connection for a chronic stomach condition.  

2.  Evidence submitted since the March 1994 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a chronic stomach condition and raises a reasonable possibility of substantiating the claim.

3.  Resolving all reasonable doubt in the Veteran's favor, for the entire appeal period the Veteran's migraine headaches have been manifested by prostrating and prolonged attacks productive of severe economic inadaptability, nausea, vomiting and sensitivity to light.


CONCLUSIONS OF LAW

1.  The March 1994 rating decision denying service connection for a stomach condition is final.  38 U.S.C.A. §§ 5103, 5103A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015).

2.  Evidence received since the March 1994 rating decision is new and material and the claim for service connection for a chronic stomach condition is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a) (2015).

3.  The criteria for a disability rating of 50 percent rating for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the Board's favorable decision to reopen the previously denied claim entitlement to service connection for a chronic stomach condition and to grant in full the Veteran's claim of entitlement to an increased rating for migraine headaches, no discussion of the VA's duty to notify and assist is necessary for these issues.  

New and Material Evidence

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

In a March 1994 rating decision, the RO, in relevant part, denied entitlement to service connection for a stomach condition.  The RO incorporated the facts of a September 1993 rating decision that deferred the issue of entitlement to service connection for a chronic stomach condition.  In all, the RO concluded that a review of the Veteran's service treatment records showed the Veteran was treated periodically for various acute non-specific gastrointestinal complaints that were intermittent over the 20 year period of his military service without any objective evidence of a specific chronic organic or functional stomach or gastrointestinal condition.  

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on March 23, 1994.  He did not appeal that decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The rating decision became final based on the evidence then of record.  

The evidence of record at the time of the March 1994 rating decision included the Veteran's service treatment records that show in-service treatment for stomach problems and a November 1993 VA examination.  

The Veteran filed a claim to reopen in January 2009.  The evidence associated with the claims file since the March 1994 rating decision includes VA treatment records, private treatment records, the Veteran's statements, and the Veteran's August 2015 Board hearing testimony in which he asserted that the medication for his migraine headaches led to stomach problems, particularly months and months of taking aspirin and Motrin.  
The Board finds that this evidence relates to an unestablished fact that was at least the partial basis of denial in the March 1994 rating decision, particularly the Veteran's assertions that his migraine medication led to his stomach problems.  As new and material evidence to reopen the claim for entitlement to service connection for a chronic stomach condition has been received the claim is, therefore, reopened.  The Veteran's appeal to this extent is allowed.

Increased Rating

The Veteran contends that his service-connected migraine headaches are more severe than reflected by his current disability rating.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned. 38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's migraine headaches are currently rated under Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent rating is warranted when the disability is productive of headaches with characteristic prostrating attacks averaging one in two months over last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

The Veteran filed a claim for entitlement to an increased rating for his migraine headaches in January 2009.  

VA treatment record dated August 2008 to December 2014 show that the Veteran was treated for intermittent headaches.  

The Veteran was afforded a VA examination in April 2009.  The Veteran reported weekly headaches over the prior 12 months.  The Veteran reported that he did not take medication.  The Veteran reported that attacks were not prostrating and ordinary activity was possible.  The Veteran reported that the usual duration of the headache was minutes.  

On his November 2009 notice of disagreement, the Veteran reported that his migraines are so bad he gets an upset stomach, throws up, has blurred vision, and throbbing pain.  

The Veteran submitted headache diaries that show from May 2012 to August 2014 he averaged one to two headaches per week that were relieved by sleep.

The Veteran was afforded another VA examination in January 2015.  The Veteran reported that his headaches cause blurred vision, visual problems and sickness.  The Veteran also reported supination will relieve the problem and pain.  The Veteran reported that his treatment plan does not include taking medication for his diagnosed condition.  The examiner noted that the Veteran had the following symptoms: pulsating or throbbing head pain; pain on both sides of the head; nausea; vomiting; and sensitivity to light.  The examiner also noted that the duration of the head pain was less than one day and located on both sides of the head.  The Veteran also had less frequent attacks of prostrating headaches/non-migraine headache pain.  The examiner also noted that the Veteran has prolonged attacks productive of severe economic inadaptability.  The examiner also noted that per the Veteran's history the severity of his headaches alone was moderate.  

At the August 2015 Board hearing the Veteran testified that he only takes aspirin and Motrin for his headaches because he has a history of kidney issues.  The Veteran reported that in order to relieve his headaches he has to lay completely still.  The Veteran reported that he has to lay down in the dark with a compress over his eyes and forehead.  The Veteran reported that per month he as two to three prostrating headaches at minimum that usually last for a day.  

Having considered all the evidence of record and the applicable law, the Board finds that for the entire appeal period the Veteran's symptoms more closely approximate a 50 percent rating for his migraine headaches.  During the appeal period the Veteran's migraines were manifest by on average two to three prostrating and prolonged attacks productive of severe economic inadaptability.  The Board acknowledges that the Veteran's attacks have not been noted as frequent.  However, the Veteran's attacks have been noted as considerably more than once a month, as required under the lower 30 percent criteria.  Furthermore, the Board finds that the Veteran's additional symptoms of nausea, vomiting and sensitivity to light more closely approximate the highest rating criteria.  As such, resolving all reasonable doubt in favor of the Veteran, the Board finds that the maximum allowed rating of 50 percent rating most appropriate.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-53 (1990).




Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected migraine headaches with the established criteria found in the rating schedule.  However, as discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, as seen above, the Board has taken into consideration those symptoms which are not explicitly listed as examples under the diagnostic code including the Veteran's reported nausea, vomiting and sensitivity to light; therefore there are no additional symptoms that are not addressed by the rating schedule or that have not been considered by the Board in assigning the appropriate rating.  The Veteran also has not described any exceptional or unusual features of his service-connected migraine headaches, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a chronic stomach condition; the appeal is granted to this limited extent.

Entitlement to an increased rating of 50 percent for migraine headaches is granted, subject to the laws and regulation governing the award of monetary benefits.


REMAND

Notice of Disagreements

As discussed above, in August 2014 the Veteran filed a notice of disagreement with the denial of entitlement to service connection for a lumbar strain, bilateral carpal tunnel syndrome, a cervical spine condition, and a left shoulder condition.  In September 2014 the Veteran also filed a notice of disagreement with the assigned rating for major depressive disorder.  However, to date the Veteran has not been provided with a statement of the case in regards to these issues.  Therefore, on remand the Veteran should be provided with such.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Stomach Condition

The Veteran contends that his stomach condition is related to his in-service treatment for stomach problems and/or due to his medication for his migraines.  The Veteran's VA treatment records show that he was prescribed medication for Gastroesophageal Reflux Disease (GERD).  

The Veteran was afforded a VA examination in August 2009.  The examiner concluded that the Veteran's subjective Gastroesophageal Reflux Disease was less likely as not related to the treatment in service.  The examiner explained that review of the Veteran's claim file showed no diagnosis of GERD.  The examiner noted that the Veteran was seen and treated during active service for Gastroenteritis with symptoms of diarrhea and abdominal pain with viral syndrome.  The examiner explained that Gastroenteritis is an acute condition not chronic.  The examiner also noted that objective findings status post upper endoscopy in 2009 show normal findings with no findings of gastritis or GERD.  

The Board notes that the August 2009 VA examiner did not address whether the Veteran's stomach condition was related to the medication he takes for his migraines or his reports of continued symptoms since service.  Therefore, the Veteran should be afforded a new VA examination to determine the nature and etiology of his stomach condition.   

Left Ulnar Neuropathy

The Veteran has asserted that his condition is due to his in-service ganglion cyst/excision and/or due to his in-service military occupational specialty (MOS) of Information Management Technician, specifically leaning on his elbows while working.  

The Veteran was afforded a VA examination in April 2009.  The examiner concluded that the Veteran's chronic left ulnar neuropathy status post left ulnar transposition was less likely as not the result of ganglion cyst excision during his military service.  The examiner explained that review of the Veteran's claim file shows that the ganglion cyst was on the dorsum of the radial side of the left hand with no recurrence or residuals since 1975.  The examiner noted that objective finding and physical findings reveal just ulnar neuropathy.  The examiner also noted that the Veteran started having problems with his left ulnar neuropathy in 2001.  The examiner stated that he could not establish a relationship between the two conditions.  The April 2009 VA examiner did not address whether the Veteran's left ulnar neuropathy was related to his MOS.  The examiner also did not address the Veteran's lay statements of his symptoms beginning eight to nine months after the 1975 surgery and continuing to the present.  See Board hearing transcript.  

Additionally, a July 2013 private opinion related the Veteran's left ulnar neuropathy to the Veteran's description of leaning on his elbows while on active duty.  A June 2014 VA treatment record shows that a VA physician concluded that the Veteran's left nerve palsy was most likely due to his military occupation, "administrative 20 years and relates a long history of woes".  The Board thus finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his left ulnar neuropathy.  

Increased Rating Claims

In regards to the Veteran's claim for entitlement to increased rating for his status post excision of ganglion cyst and right shoulder disability, the Veteran was last afforded a VA examination in April 2009.  As the Veteran indicated at the August 2015 VA examination that his conditions have worsened, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his status post excision of ganglion cyst and right shoulder disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]).

TDIU

The Board finds that the Veteran's claim for TDIU is inextricably intertwined with the issues granted and remanded herein and must be deferred pending resolving these preliminary matters.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).
All Issues

Finally, the Veteran testified at the August 2015 Board hearing that he is currently in receipt of Social Security Administration (SSA) benefits.  Therefore, on remand those records should be requested.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992). 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be furnished a statement of the case that addresses the denial of entitlement to service connection for a lumbar strain, bilateral carpal tunnel syndrome, a cervical spine condition, and a left shoulder condition and the assigned rating for his major depressive disorder.  The issues should only be returned to the Board if the Veteran files a timely Substantive Appeal. 

2. Provide the Veteran another opportunity to identify any pertinent treatment records for his claimed disabilities.  The RO/AMC should secure any necessary authorizations.  Specifically, the RO/AMC should obtain all outstanding VA treatment records dated December 2014 to the present.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such

3. Contact the SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file. 

4. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his stomach condition.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination. The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed stomach condition, to include GERD, (see VA treatment records) is related to his military service, to include in-service treatment for stomach problems?

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed stomach condition, to include GERD, was (1) caused, or (2) aggravated by the Veteran's migraine medication, to include aspirin and Motrin?

In so opining, the examiner should discuss the Veteran's lay assertions of onset and continuity of symptoms.   

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

5. Then, schedule the Veteran for a VA examination to determine the nature and etiology of left ulnar neuropathy.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed left ulnar neuropathy is related to his military service, to include his in-service ganglion cyst/excision and/or due to his MOS of Information Management Technician?

In so opining, the examiner should discuss the Veteran's lay assertions of leaning on his elbows, onset of symptoms, report of continued symptoms since service, and the June 2013 private opinion and June 2014 VA treatment record that relate the Veteran's neuropathy to his MOS.  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

6. Then, schedule the Veteran for a new VA examination to determine the current severity of his right shoulder disability and status post excision of ganglion cyst, left dorsal wrist.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.

Right Shoulder

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should also discuss the degree of occupational impairment attributable to the Veteran's service connected right shoulder disability.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected right shoulder disability, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent.

Left Dorsal Wrist

The examiner should describe all symptomatology related to the Veteran's status post excision of ganglion cyst, left dorsal wrist.  Specifically, the examiner should also measure the area of the scar(s) and determine whether the scar(s) are deep or superficial.

The examiner should also discuss the degree of occupational impairment attributable to the Veteran's service connected status post excision of ganglion cyst, left dorsal wrist.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service- status post excision of ganglion cyst, left dorsal wrist, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent.
A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

7. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


